F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         FEB 28 2000
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    JACQUELINE LOU QUARTERMAN,

               Plaintiff-Appellant,

    v.                                                  No. 99-8076
                                                  (D.C. No. 97-CV-273-B)
    BILL BORT, Deputy United States                      (D. Wyo.)
    Marshall,

               Defendant,

         and

    ANNE ZIMMERMAN, Natrona
    County Detention Center Contract
    Physician; D. C. CHAPMAN,
    Natrona County Detention Center
    Nurse; J. NATION, Natrona County
    Detention Center Nurse,

               Defendants-Appellees.


                            ORDER AND JUDGMENT          *




Before TACHA , ANDERSON , and LUCERO , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Jacqueline Lou Quarterman is a federal prisoner appearing pro se.

Defendant Bill Bort is a federal marshal, and defendants Zimmerman, Chapman,

and Nation are on the medical staff of Natrona County Detention Center, where

Ms. Quarterman was held for a period of time. Ms. Quarterman filed a civil

rights complaint under 42 U.S.C. § 1983 and      Bivens v. Six Unknown Named

Agents of the Fed. Bureau of Narcotics    , 403 U.S. 388 (1971), alleging that

defendants were deliberately indifferent to her serious medical needs, in violation

of her Eighth Amendment rights. The district court dismissed Ms. Quarterman’s

claims against defendant Bort, and granted summary judgment to defendants

Zimmerman, Chapman, and Nation. Ms. Quarterman appeals from the grant of

summary judgment to defendants Zimmerman, Chapman, and Nation. She does

not appeal the district court’s dismissal of her claims against defendant Bort.

We have jurisdiction under 28 U.S.C. § 1291.

       We review the grant of summary judgment de novo, applying the same

standard used by the district court.   See Lopez v. LeMaster , 172 F.3d 756, 759

(10th Cir. 1999) (discussing Fed. R. Civ. P. 56(c)). Summary judgment is


                                           -2-
appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law.” Rule 56(c).

       A prisoner may establish an Eighth Amendment violation by showing that

the jail’s medical staff exhibited “deliberate indifference to [her] serious medical

needs.” Estelle v. Gamble , 429 U.S. 97, 106 (1976). Deliberate indifference is

more than mere negligence, however. A negligent failure to provide adequate

medical care, even to the point of medical malpractice, does not rise to the level

of a constitutional violation.   See id. Further, a prisoner’s mere disagreement

with medical personnel about the care they administered does not establish

deliberate indifference.    See Ramos v. Lamm , 639 F.2d 559, 575 (10th Cir. 1980).

       We have carefully reviewed the parties’ materials and the record on

appeal. 1 We are unpersuaded by Ms. Quarterman’s assertions of error. As the

district court noted in its order, Ms. Quarterman’s “recitation of the treatment

she received and the documents she herself submitted establish that Defendants

[Zimmerman, Chapman, and Nation] were not deliberately indifferent to her

medical needs.” R. Doc. 34, at 7. Her disagreement with the timing and manner


1
      We have not considered exhibit A to Ms. Quarterman’s brief on appeal
because that material was not presented to the district court. See Allen v.
Minnstar, Inc. , 8 F.3d 1470, 1475 (10th Cir. 1993).

                                           -3-
of her treatment is insufficient to support a constitutional claim.    See Ramos ,

639 F.2d at 575.

       Appellees’ motion to strike exhibit A to appellant’s brief on appeal

is granted. The judgment of the United States District Court for the District

of Wyoming is AFFIRMED. The mandate shall issue forthwith.



                                                          Entered for the Court



                                                          Stephen H. Anderson
                                                          Circuit Judge




                                             -4-